1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10

11       JAIME SCHMIDT,                                  No. 2:14-cv-02471-MCE-DMC
12                          Plaintiff,
13              v.                                       SUPPLEMENT TO AMENDED FINAL
                                                         PRETRIAL ORDER
14       SHASTA COUNTY MARSHAL’S
         OFFICE, et al.,
15
                            Defendants.
16

17

18             As a supplement to this Court’s Amended Final Pretrial Order (ECF No. 103), the

19   parties may use a footer, instead of physical exhibit stickers or the electronic exhibit

20   stamp, to mark exhibits. The footer must be in the following format: Case Number,

21   Case Name, Party Offering Exhibit, Exhibit Number or Letter, Page of Exhibit with length

22   of exhibit.1

23

24   DATED: July 2, 2019

25                                                _______________________________________
                                                  MORRISON C. ENGLAND, JR.
26                                                UNITED STATES DISTRICT JUDGE

27   1
         Example of exhibit stamp footer.
28   2:14-cv-02471, Schmidt v. Shasta       Plaintiff’s Exhibit 1                           Page 1 of 3
                                                        1
